                         IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                    NORTHERN DIVISION

    In re:
                                                            Chapter 11
    REMINGTON OUTDOOR COMPANY,
    INC., et al.,1                                          Case No. 20-81688-11

                            Debtors.                        Jointly Administered




                    NOTICE OF APPEARANCE AND REQUEST FOR SERVICE

             Please take notice that pursuant to Section 1109(b) of the Bankruptcy Code and Rule 9010

of the Federal Rules of Bankruptcy Procedure, the following is a party in interest in the above-

styled bankruptcy proceeding and the undersigned hereby enters their appearance as counsel for

Oracle America, Inc.

             Please take further notice that pursuant to Rule 2002 of the Federal Rules of Bankruptcy

Procedure, the undersigned hereby requests that all notices and papers specified by the Rule and

pursuant to Section 1109(b) of the Bankruptcy Code and Rule 9010 of the Federal Rules of

Bankruptcy Procedure and all other notices given or required to be given in this case be given and

served upon:

                                           Brenton K. Morris
                                     Benton, Centeno & Morris, LLP
                                        2019 Third Avenue North

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI
Operating Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI,
Inc. (3522); RA Brands, L.L.C. (1477; FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC
(4655); Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and
Outdoor Services, LLC (2405). The Debtors’ corporate headquarters are located at 100 Electronics Boulevard SW,
Huntsville, AL 35824.




Case 20-81688-CRJ11               Doc 522 Filed 08/31/20 Entered 08/31/20 16:58:54                           Desc
                                    Main Document    Page 1 of 2
                                 Birmingham, Alabama 35203
                                  Telephone: (205) 278-8000
                                   Facsimile: (205) 278-8005
                                 E-mail: bmorris@bcattys.com


       The foregoing request includes, without limitation, all notices, orders, pleadings, motions,

applications, complaints, demands, hearings, requests or petitions, disclosure statements,

answering or reply papers, memoranda and briefs in support of any of the foregoing, and any other

documents or items of correspondence brought before this Court with respect to these proceedings,

whether formal or informal, whether written or oral, and whether transmitted or conveyed by mail,

e-mail, delivery, telephone, telegraph, facsimile or otherwise.

                                                     /s/Brenton K. Morris
                                                     Brenton K. Morris (ASB 8119-R46B)
                                                     Counsel for Oracle America, Inc.

BENTON, CENTENO & MORRIS, LLP
2019 Third Avenue North
Birmingham, Alabama 35203
Telephone: (205) 278-8000
Facsimile: (205) 278-8005
E-mail: bmorris@bcattys.com




                              CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing has been electronically filed with
the Court via the Court's ECF system on this 31st day of August, 2020.

                                                     /s/Brenton K. Morris
                                                     Of Counsel




Case 20-81688-CRJ11          Doc 522 Filed 08/31/20 Entered 08/31/20 16:58:54               Desc
                               Main Document    Page 2 of 2
